 98DECISIONSOF NATIONALLABOR RELATIONS BOARDSilver Sand Co. of Leesburg,Inc.andTeamsters,Chauffeurs,Warehousemen and Helpers LocalUnion No. 385,affiliatedwith the InternationalBrotherhood of Teamsters,Chauffeurs,Ware-housemenandHelpersofAmerica.Case12-CA-5171September 10, 1971DECISION AND ORDERBY MEMBERSFANNING, JENKINS, ANDKENNEDYUpon a charge filed on April 28, 1971, by Team-sters,Chauffeurs,Warehousemen and Helpers LocalUnion No. 385, affiliated with the InternationalBrotherhood of Teamsters, Chauffeurs, Warehouse-men and Helpers of America, herein called the Union,and duly served on Silver Sand Co. of Leesburg, Inc.,herein called the Respondent, the General Counsel ofthe National Labor Relations Board, by the ActingRegional Director for Region 12, issued a complainton May 21, 1971, against Respondent, alleging thatRespondent had engaged in and was engaging inunfair labor practices affecting commerce within themeaning ofSection 8(a)(5) and (1) and Section 2(6)and (7) of the National Labor Relations Act, asamended. Copies of the charge, complaint, and noticeof hearing before a Trial Examiner were duly servedon the parties to this proceeding.With respect to the unfair labor practices, thecomplaintallegesin substance that on March 29,1971, following a Board election in Case 12-RC-3698theUnion was duly certified as the exclusivecollective-bargaining representative of Respondent'semployees in the unit found appropriate;' and that,commencing on or about April 1, 1971, and at alltimes thereafter,Respondent has refused, and contin-ues todate torefuse, to bargain collectively with theUnion as the exclusive bargaining representative,although the Union has requested and is requesting itto do so. The complaint also alleged that on or aboutMay 3, 1971, certain of the Respondent's employeeswenton strike and that this strike was caused and/orprolonged by the Respondent's refusal to bargainwith the Union. On May 28 and 29, 1971, respectively,Respondent filed its answer and amended answer tothe complaint admitting in part, and denying in part,the allegationsin the complaint. The Respondentspecifically admitted that the aforesaid strike wascaused and/or prolonged by the Respondent's refusalto bargain with the Union.IOfficial notice is taken of the record in the representation proceeding,Case 12-RC-3698,as the term"record"isdefined in Secs 102 68 and102 69(f)of the Board'sRules and Regulations,Series 8, as amended SeeLTV Electrosystems, Inc,166 NLRB 938, enfd 388 F 2d 683 (C A 4,On July 6, 1971, counsel for the General Counselfiled directly with the Board a Motion for SummaryJudgment, praying the Board to grant the motion and,further, moving that a Decision and Order be entered,providing an appropriate remedy for the unfair laborpractices found, including the unfair labor practicestrike provisions. Subsequently, on July 9, 1971, theBoard issued an order transferring the proceeding tothe Board and a Notice To Show Cause why theGeneral Counsel's Motion for Summary Judgmentshould not be granted. No response to the Notice ToShow Cause was received from the Respondent. In aresponse filed July 12, 1971, the Union expressed itsagreement with the General Counsel's motion.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this proceeding to a three-member panel.Upon the entire record in this proceeding, the Boardmakes the following:RULING ON THE MOTION FOR SUMMARYJUDGMENTThe record in Case 12-RC-3698 shows that,pursuant to a Stipulation for Certification UponConsent Election, an election by secret ballot wasconducted on November 13, 1970, in which a majorityof the employees in the stipulated unit selected theUnion as their collective-bargaining representative.Thereafter, the Respondent filed timely objections tothe election and to conduct affecting the results of theelection.Although 15 objections were presented, theRespondent offered evidence with respect to only 7 ofthem. These 7 objectionsalleged in substancethat: (1)The Union threatened employees with discharge ifthey did not join the Union; (2) the Union threatenedemployees with such "serious consequences" if theydid not sign union cards that some employees hadresigned from the Respondent's employ; (3) theUnion coerced employees by telling them that, if it gotin, it would have certain supervisors terminated; (4)the Union coerced and threatened employees; (5) theRegional Director denied the Respondent due processby applying theExcelsiorcase; (6) the Union madematerialmisrepresentations; and (7) a prospectiveemployee was denied employment because he wasagainst the Union.The Regional Director investigated the objectionsand on December 21, 1970, issued and served on theparties his Report on Objections. In that Report, hefound no need for a hearing, as requested by the1968),Golden Age Beverage Co,167 N LRB 15 I,Intertype Co v Penello,269 F Supp 573 (D.C. Va, 1967);Follett Corp,164 NLRB 378, enfd. 397F 2d 91 (C A 7, 1968),Sec 9(d) of the NLRA.193 NLRB No. 20 SILVER SAND CO.Respondent, and recommended that the objections beoverruled in their entirety, on the grounds that thealleged threats were not attributable to the Union,there was no evidence to show that an atmosphere offear and repression had been created, the prospectiveemployee involved in Objection 7 was denied employ-ment because of poor performance as a studentdriver, and the application ofExcelsiorwas appropri-ate. Accordingly, he recommended that the Union becertified.Thereafter, the Respondent filed with the Boardexceptions to the Regional Director's Report, againadvancing the arguments and contentions raised in itsobjections. After thorough consideration, the Board,on March 29, 1971, issued its Decision and Certifica-tionofRepresentative in which it adopted theRegional Director's recommendation that the Res-pondent's objections be overruled in their entiretyand the Union be certified.In its answer and amended answer to the complaintthe Respondent reiterates the position set forth in itsobjections and exceptions. Although the parties weregiven an opportunity to show cause why the Motionfor Summary Judgment should not be granted, theRespondent has not replied.It is well settled that in the absence of newlydiscovered or previously unavailable evidence orspecial circumstances a respondent in a proceedingalleging a violation of Section 8(a)(5) is not entitled torelitigate issueswhich were or could have beenlitigated in a prior representation proceeding.2All issues raised by the Respondent in this proceed-ing were or could have been litigated in the priorrepresentation proceeding, and the Respondent doesnot offer to adduce at a hearing any newly discoveredor previously unavailable evidence, nor does it allegethat any special circumstances exist herein whichwould require the Board to reexamine the decisionmade in the representation proceeding. We thereforefind that the Respondent has not raised any issuewhich is properly litigable in this unfair labor practiceproceeding.3 We shall, accordingly, grant the Motionfor Summary Judgment.On the basis of the entire record, the Board makesthe following:FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTRespondent is now, and has been at all timesmaterial herein, a corporation duly organized under8SeePittsburghPlate G l a s s C o v N.L R B,313 U S 146, 162 (1941);Rules and Regulations of the Board, Secs. 102.67(f) and 102.69(c)3In its answer and amended answer to the complaint, the Respondentadmits all the factual allegations of the complaintexcept that it denies thestatus of the Union as a labor organization,stating that it is without99and existing by virtue of the laws of the State ofFlorida. At all times material herein, Respondent hasmaintained operations in Leesburg, Brooksville, andOrlando. Florida, and is engaged in the sale anddistribution of sand, gravel, and other related aggre-gates.During the past 12 months Respondentpurchased and received goods and materials valued inexcess of $50,000 at its Florida operations, directlyfrom points outside the State of Florida and/or fromFlorida supplierswho received said goods andmaterials directly from points outside the State ofFlorida.We find, on the basis of the foregoing, thatRespondent is, and has been at all times materialherein, an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act, and that itwilleffectuate the policies of the Act to assertjurisdiction herein.II.THE LABORORGANIZATION INVOLVEDTeamsters, Chauffeurs,Warehousemen and Help-ers Local Union No. 385,affiliated with the Interna-tional Brotherhood of Teamsters,Chauffeurs,Ware-housemen and Helpers of America,isa labororganization within the meaning of Section 2(5) of theAct.III.THE UNFAIR LABOR PRACTICESA.The Representation Proceeding1.The unitThe followingemployees of the Respondent consti-tutea unitappropriatefor collective-bargainingpurposes within the meaning of Section 9(b) of theAct:All local andlong distance truck drivers,including owner operators,mechanics and centersand employeesemployed bythe Respondent atits facilities located at Leesburg,Brooksville, andOrlando, Florida;but excluding office clericalemployees,heavy equipment operators,guardsand supervisors as definedin the Act.2.The certificationOn November 13, 1970, a majority of the employeesof Respondent in said unit, in a secret ballot electionconducted under the supervision of the RegionalDirector for Region 12, designated the Union as theirrepresentative for the purpose of collective bargainingwith the Respondent. The Union was certified as theknowledge as to such status.As this issue was already raised anddeterminedby theBoard in the underlying representation proceeding, Case12-RC-3698, itisnotsubject forlitigation in the instant unfair laborpractice proceeding. 100DECISIONS OF NATIONALLABOR RELATIONS BOARDcollective-bargaining representative of the employeesin said unit on March 29, 1971, and the Unioncontinuesto be such exclusive representative withinthe meaning of Section 9(a) of the Act.B.The Request To Bargain and Respondent'sRefusalCommencing on or about March 31, 1971, and at alltimesthereafter, the Union has requested the Respon-dent to bargain collectively with it as the exclusivecollective-bargaining representative of all the employ-ees in the above-described unit. Commencing on orabout April 1, 1971, and continuing at all timesthereafter to date, the Respondent has refused, andcontinues to refuse, to recognize and bargain with theUnion as the exclusive representative for collectivebargaining of all employees in said unit.Accordingly, we find that the Respondent has, sinceApril 1, 1971, and at all times thereafter, refused tobargain collectively with the Union as the exclusiverepresentative of the employees in the appropriateunit,and that, by such refusal, Respondent hasengaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) and (1) of theAct.C.The Unfair Labor Practice StrikeThe Respondent'semployees struckon May 3,1971. The complaint alleges and the Respondent'samended answer admits that,the strike was causedand/or prolongedby itsrefusal to bargainwith theUnion.As theRespondent's refusal to bargain was anunfair labor practice within the meaning of Section8(a)(5) and(1) of the Act,we find that the strike whichwas caused and/or prolongedtherebyis an unfairlabor practice strike and that the striking employeesare unfair labor practice strikers.IV.THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of the Respondent set forth in sectionIII, above, occurring in connection with its operationsdescribed in section 1, above, have a close, intimate,and substantial relationship to trade, traffic, andcommerce among the several States and tend to leadto labor disputes burdening and obstructing com-merce and the free flow of commerce.V. THE REMEDYHaving found that Respondent has engaged in andisengaging in unfairlabor practices within themeaning of Section 8(a)(5) and (1) of the Act, we shallorder that it cease and desist therefrom, and takecertain affirmative action designed to effectuate thepolicies of the Act. As the Respondent on or aboutApril 1, 1971, and at all times thereafter, refused andstillrefuses to bargain with the Union as therepresentative of its employees in an appropriate unit,we shall order that the Respondent, upon request,bargain collectively with the Union as the exclusiverepresentative of all employees in the appropriateunit, and, if an understanding is reached, embodysuch understanding in a signed agreement.Inorder to insure that the employees in theappropriate unit will be accorded the services of theirselected bargaining agent for the period provided bylaw, we shall construe the initial period of certificationas beginning on the date Respondent commences tobargain in good faith with the Union as the recogniz-ed bargaining representative in the appropriate unit.See Mar-Jac Poultry Company, Inc.,136 NLRB 785;Commerce Company d/b/a Lamar Hotel,140 NLRB226, 229, enfd. 328 F.2d 600 (C.A. 5), cert. denied 379U.S. 817;Burnett Construction Company,149 NLRB1419, 1421, enfd. 350 F.2d 57 (C.A. 10).Ithas also been found that the strike by theRespondent's employees which began on May 3,1971, was caused and prolonged by the Respondent'srefusal to bargain. The striking employees were,therefore, entitled to reinstatement upon application,irrespective of whether or not their positions werelater filled by the Respondent's hire of other employ-ees. Accordingly, in order to restore the status quo asit existed prior to the time the Respondent engaged inthe unfair labor practices and thereby to effectuatethe policies of the Act, we shall order that theRespondent, upon unconditional application, offerreinstatement to their former positions or, if thosepositions no longer exist, to substantially equivalentpositions, without prejudice to their seniority or otherrights and privileges, to all its employees who went onstrike on May 3, 1971, or thereafter, dismissing, ifnecessary, any persons hired on or after that date. Weshall also order the Respondent to make whole thoseemployees who went on strike on May 3, 1971, orthereafter, for any loss of pay they may have sufferedor may suffer by reason of the Respondent's refusal, ifany, to reinstate them, by payment to each of them asum of money equal to that which he normally wouldhave earned as wages during the period from 5 daysafter the date on which he applies for reinstatement tothe date of the Respondent's offer of reinstatement.Loss of pay shall be computed on a quarterly basis inthemanner established by the Board in F.W.Woolworth Company,90 NLRB 289. Interest shall beadded at the rate of 6 percent per annum in accordwith the decision of the Board inIsisPlumbing &Heating Co.,138 NLRB 716.We reserve the right to modify the backpay and SILVER SAND CO.reinstatementprovisions herein if made necessary bycircumstancesnot now apparent.The Board, upon the basis of the foregoing facts andthe entire record, makes the following:CONCLUSIONS OF LAW1.SilverSandCo. of Leesburg, Inc., is anemployer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.2.Teamsters,Chauffeurs,Warehousemen andHelpers Local Union No. 385, affiliated with theInternational Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, is a labororganization within the meaning of Section 2(5) of theAct.3.All local and long distance truck drivers,including owner operators, mechanics and centersand employees employed by the Respondent at itsfacilities located at Leesburg, Brooksville, and Orlan-do, Florida; but excluding office clerical employees,heavy equipment operators, guards and supervisors asdefined in the Act, constitute a unit appropriate forthe purposes of collective bargaining within themeaning of Section 9(b) of the Act.4.SinceMarch 29, 1971, the above-named labororganization has been and now is the certified andexclusive representative of all employees in theaforesaid appropriate unit for the purpose of collec-tive bargaining within the meaning of Section 9(a) ofthe Act.5.By refusing on or about April 1, 1971, and at alltimes thereafter, to bargain collectively with theabove-named labor organization as the exclusivebargaining representative of all the employees ofRespondent in the appropriate unit, Respondent hasengaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) of the Act.6.By the aforesaid refusal to bargain, Respondenthas interfered with, restrained, and coerced, and isinterfering with, restraining, and coercing, employeesin the exercise of the rights guaranteed to them inSection 7 of the Act, and thereby has engaged in andisengaging in unfair labor practices within themeaning of Section 8(a)(1) of the Act.7.The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.ORDERPursuant to Section10(c) of the National LaborRelationsAct, asamended,theNational LaborRelationsBoard hereby orders thatRespondent,4 In the event that the Board's Order is enforced by a Judgment of aUnited StatesCourtof Appeals, the words in the notice reading"POSTEDBY ORDEROF THE NATIONAL LABOR RELATIONS BOARD"101Silver Sand Co. of Leesburg, Inc., its officers, agents,successors, and assigns, shall:1.Cease and desist from:(a) Refusing to bargain collectively concerning ratesof pay, wages, hours, and other terms and conditionsof employment with Teamsters, Chauffeurs, Ware-housemen and Helpers Local Union No. 385, affiliat-ed with the International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America,as the exclusive bargaining representative of itsemployees in the following appropriate unit:All local and long distance truck drivers,including owner operators, mechanics and centersand employees employed by the Respondent atits facilities located at Leesburg, Brooksville, andOrlando, Florida; but excluding office clericalemployees, heavy equipment operators, guardsand supervisors as defined in the Act.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofthe rights guaranteed them in Section 7 of the Act.2.Take the following affirmative action which theBoard finds will effectuate the policies of the Act:(a)Upon request, bargain with the above-namedlabor organization as the exclusive representative ofall employees in the aforesaid appropriate unit withrespect to rates of pay, wages, hours, and other termsand conditions of employment, and, if an understand-ing is reached, embody such understanding in asigned agreement.(b)Upon unconditional application, offer immedi-ate and full reinstatement to their former positions or,ifthose positions no longer exist, to substantiallyequivalentpositions,without prejudice to theirseniority or other rights and privileges, to all thoseemployees who went on strike on May 3, 1971, orthereafter, dismissing, if necessary, any person hiredon or after that date, and make them whole in themanner set forth in the section of this Decisionentitled "The Remedy" for any loss of pay which theymay have suffered or may suffer by reason of theRespondent's refusal, if any, to reinstate them.(c) Preserve and, upon request, make available tothe Board or its agents, for examination and copying,all payroll records, social security payment records,timecards, personnel records and reports, and allother records necessary to analyze the amount ofbackpay due and to determine reinstatement rightsunder the terms of this Order.(d) Post at its Leesburg, Brooksville, and Orlando,Florida, operations copies of the attached noticemarked "Appendix."4 Copies of said notice, on formsprovided by the Regional Director for Region 12,shall be changed to read "POSTED PURSUANT TO A JUDGMENT OFTHE UNITED STATES COURT OF APPEALS ENFORCING ANORDER OF THE NATIONAL LABOR RELATIONS BOARD." 102DECISIONSOF NATIONALLABOR RELATIONS BOARDafter being duly signed by Respondent's representa-tive, shall be posted by Respondent immediately uponreceipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places,including all places where notices to employees arecustomarily posted. Reasonable steps shall be takenby Respondent to insure that said notices are notaltered, defaced, or covered by any other material.(e)Notify the Regional Director for Region 12, inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the UnitedStatesGovernmentWE WILL NOTrefuse tobargain collectivelyconcerning rates of pay, wages, hours, and otherterms and conditions of employment with Team-sters,.Chauffeurs,Warehousemen and HelpersLocal Union No. 385, affiliated with the Interna-tionalBrotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, as theexclusive representative of the employees in thebargaining unit described below.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employees inthe exercise of the rights guaranteed them bySection 7 of the Act.WE WILL, upon request, bargain with the above-named Union, as the exclusive representative of allemployees in the bargaining unit described below,with respect to rates of pay, wages, hours, andother terms and conditions of employment, and, ifan understanding is reached, embody such under-standing in a signed agreement. The bargainingunit is:All local and longdistancetruck drivers,including owner operators, mechanics andcentersand employees employed by theRespondent at its facilities located at Lees-burg, Brooksville, and Orlando, Florida; butexcluding office clerical employees, heavyequipment operators, guards and supervisorsas defined in the Act.WE WILL, upon application, offer to all employ-ees who went on strike on or about May 3, 1971, orthereafter, immediate and full reinstatement totheir former positions or, if those positions nolonger exist, to substantially equivalent positions,without prejudice to their seniority or other rightsand privileges, and make them whole for any lossof pay they may suffer as a result of our refusal toreinstate them upon such application.SILVER SAND CO. OFLEESBURG, INC.(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.Any questions concerning this notice or compliancewith its provisions may be directed to the Board'sOffice, Room 706, Federal Office Building, 500 ZackStreet,Tampa,Florida33602,Telephone813-228-7227.